Citation Nr: 0825126	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for polycythemia vera, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned at a June 2008 
hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for PTSD, currently 
evaluated as 50 percent disabling.  In an April 2007 rating 
decision, the RO relied on a March 2007 VA examination in 
assigning the veteran's 50 percent evaluation.  However, at 
the June 2008 Board hearing, the veteran asserted that his 
condition has increased in severity since the March 2007 VA 
examination.  Therefore, a new VA examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination). 

In addition, the veteran is claiming entitlement to service 
connection for polycythemia vera as secondary to herbicide 
exposure, to include Agent Orange.  
The Board also notes that the veteran has not been provided a 
VA examination to determine the etiology of his polycythemia 
vera.  The Board observes that the record includes a 
September 2006 statement by Dr. Madden suggesting a possible 
etiological relationship between the veteran's current 
disorder and in-service herbicide exposure.  As such, the 
Board is satisfied that the evidence of record requires VA to 
assist the veteran by providing a VA examination and opinion.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, additional evidence, namely a VA examination, 
is needed for the Board to render a decision.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global 
Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  
The examiner should specifically 
comment on the impact of the veteran's 
PTSD upon his social and industrial 
activities including his employability.  
The rationale for all opinions 
expressed must be provided.

2.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
polycythemia vera.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
polycythemia vera is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service, to 
include herbicide exposure.
    
A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




